Citation Nr: 0429369	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  04-02 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of injuries 
to the head, neck and back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Oakland, California.  The veteran moved 
during the pendency of her appeal and jurisdiction of her 
claims folder comes to the Board from the RO in Nashville, 
Tennessee.  A hearing was held before the undersigned 
Veterans Law Judge in July 2004.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

REMAND

The duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA or Social Security records.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).  
After review of the record, the veteran is or has been in 
receipt of Social Security Administration (SSA) benefits 
because of her health problems, including residuals of a neck 
injury.  The veteran's SSA records should be obtained.  
Furthermore, the July 2004 hearing transcript and a May 2003 
lay statement from the veteran's mother both imply that the 
veteran received treatment from a VA medical facility close 
to Millington, Tennessee, prior to her discharge from active 
duty.  If available, these records should be associated with 
the veteran's claims folder. 

Accordingly, this case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records from January 1973 to January 
1974, specifically from VA medical 
facilities located in Tennessee.

2.  Obtain the records from the Social 
Security Administration, pertaining to 
the award of disability benefits. 

3.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case that contains 
notice of all relevant actions taken on 
the claims for benefits and all evidence 
received since February 2004.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




